Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENTS

Claims 2-5, 8-9, 12-14, 16-21 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach: 
An ultrasound system comprising:
a flexible transducer array comprising a first surface and a second surface opposite the first surface, wherein the second surface configured to be pressed against an object to be imaged.
wherein the flexible transducer array further comprises:
a plurality of array portions configured to transmit ultrasound signals and receive echo signals and configured to be arranged in different positions and different orientations relative to one another when the second surface is pressed against the object; and
a plurality of position and orientation detectors configured to provide indications of the different positions and the different orientations, wherein each of the plurality of position and orientation detectors comprises at least one of a strain sensor or a tag; a beamformer coupled to the flexible transducer array, wherein the beamformer 
a transducer positioning device configured to maintain the flexible transducer array against [[an]] the object, wherein the transducer positioning device  comprises: a bladder adjacent to the first surface of the flexible transducer array and configured to be inflated to press the second surface of the flexible transducer array against the object; and a strap configured to maintain the bladder in contact with the first surface of the flexible transducer array,
wherein the second surface of the flexible transducer array comprises a recess located between two of the plurality of array portions, wherein, when the bladder presses the second surface of the flexible transducer array against the object, the recess is configured to receive at least one of air bubbles or excess ultrasound gel disposed between the second surface and the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793